Citation Nr: 0732871	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-28 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION


The veteran served on active duty from May 1974 to May 1994.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that denied the benefit sought 
on appeal.  The RO in St. Petersburg, Florida, is currently 
handling the matter.

The Board notes that in the veteran's VA Form 9, she raises 
the issues of fibromyalgia and depression, as possibly 
secondary to the back condition on appeal.  These issues are 
referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial increased rating for her 
lumbosacral strain.  Because this appeal is from the initial 
rating assigned upon the award of service connection, the 
entire body of evidence is for equal consideration. 
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged." Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran essentially contends the 40 percent 
rating assigned does not reflect the severity of her 
disabilities. 

A remand is required in order to afford the veteran a VA 
examination to assess any radiculopathy or nerve involvement 
associated with the veteran's lumbosacral strain.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The criteria for rating diseases and injuries of the spine 
changed while the veteran's claim has been pending, effective 
September 26, 2003. 66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as 
corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  VA also 
amended the criteria for rating intervertebral disc syndrome 
effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 
2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).  The disability is rated 
according to the older rating criteria prior to the date of 
the amendment and according to the newer criteria beginning 
on the effective date of the change in the rating criteria.  
VAOPGCPREC 7-2003. 

As the veteran's claim was filed in February 2003, both the 
current version of the rating schedule and the version 
effective September 23, 2002 are applicable.  Under the 
current version of the regulations, the General Rating 
Formula expressly provides for a separate rating for 
neurological symptoms.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 Note(1) (2007).   Similarly, under the 
version of the rating schedule effective September 23, 2002, 
Diagnostic Code (DC) 5293 provides for neurological ratings 
associated with intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 Note(2) (2003).  DC 5293 is 
applicable to the veteran's claim and allows for ratings in 
excess of 40 percent.  

The evidence pertaining to any neurological impairment 
associated with the veteran's back disability is mixed and 
must be reconciled by a VA examiner.  The November 2006 VA 
examiner found no neurological implications of the veteran's 
back disability and found that no testing in this regard was 
warranted. A June 2005 VAMC treatment note similarly found no 
neurological complications associated with the veteran's 
lumbar spine, and made this assessment based on MRI and x-ray 
results.

However, an August 2004 VAMC provider diagnosed the veteran 
with lumbar radiculopathy.  In June 2004 the veteran 
complained of numbness and tingling in the right hand and was 
found to have bilateral median neuropathy at the wrist 
consistent with carpel tunnel syndrome.  It is unknown 
whether the veteran's carpel tunnel syndrome could be 
associated with her back disability on appeal.  An April 2004 
MRI showed impingement of the left L4 nerve root secondary to 
eccentric left annular bulge into the foramen.  In a separate 
April 2004 treatment note, the veteran complained of pain 
radiating into both of her legs from her back.  An October 
2003 treatment record noted a bulging disc at L4-5 and 
possible nerve impingement, and documented the veteran's 
complaint of urinary incontinence.  An August 2003 treatment 
note also referenced nerve compression.  A June 2003 VA 
examination diagnosed the veteran with meralgia paresthetica, 
and the note is unclear as to whether this is associated with 
the veteran's lumbosacral strain.  An MRI of May 2003 showed 
disc bulging and possible impingement of the left L5 nerve 
root.  In December 2000 the veteran was found to have 
neuropathic pain with radiation into the right leg with 
numbness and tingling.

The matter of nerve involvement is further complicated by the 
fact that the veteran is also service-connected for two other 
back disabilities, traumatic arthritis of the cervical spine, 
and chronic thoracic strain.  In addition to reconciling the 
above medical evidence and providing sufficient medical 
information upon which to rate the veteran for any 
neurological involvement, to the extent possible, it must be 
ascertained whether any such neurological symptomatology is 
associated with the back disability on appeal, or with the 
other service-connected back disabilities.  

Additionally, the veteran is entitled to proper VCAA notice 
under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While 
VCAA notice was sent to the veteran in November 2003, the 
notice did not specifically ask the veteran to submit any 
evidence in her possession that pertains to the claim, as is 
required.  Proper notice must be provided.  In addition, 
during the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard as well. 

Any updated VA treatment records must be also obtained and 
associated with the file.  In a December 2006 correspondence, 
the veteran sought to have all updated treatment records from 
the VA facility in Gainesville, Florida and Lake City, 
Florida obtained.  All recent records must be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, a request that the 
veteran submit any pertinent evidence in 
her possession.
Include in this notice the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file all updated treatment records from 
the VAMC facilities in Gainesville and 
Lake City, Florida.  Do not associate 
duplicate records with the file.  Ask the 
veteran if she has received treatment 
from any other VA facility and obtain and 
associate with the claims file any such 
records

3. Schedule the veteran for an 
examination of the spine to include ag 
neurological examination in order to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the veteran's lumbosacral strain.  
In so doing, to the extent possible, 
isolate any neurological symptomatology 
associated with the lumbosacral strain 
from neurological symptomatology 
associated with the veteran's other 
service-connected back disabilities.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
applicable neurological diagnostic codes.  
The pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate her claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

